DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 17 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. Patent Application Publication 2009/0254916; hereinafter referred to as Bose) in view of Nica et al. (Patent Application Publication 2012/0130988; hereinafter referred to as Nica) and Hu et al. (Patent Application Publication 2016/0012108; hereinafter referred to as Hu).
	
As per claim 1, Bose discloses a method .for estimating peak memory requirements of a specific database query scheduled to execute on one or mare worker nodes, the method comprising: 

determining or obtaining a query execution plan [Bose, a query plan may be received (0030)]. 

gathering statistics associated with each database table [Bose, the number of records for a table may be estimated (0063)). 

breaking the query execution plan into one or more subtasks [Bose, the query plan may be partitioned into sub-plans (0032)].

calculating an estimated memory usage for each subtask using the statistics [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), the allocator can consult computing resource characteristics to determine which resources to allocate (0041)].

determining or obtaining a dependency graph of the one or more subtasks [Bose, a graph may be constructed to represent query plan segments (0053), the graph may be based on computing resources (0041)].

based at least in part on the dependency graph, determining which subtasks can execute concurrently on a single worker node [Bose, query plan segments are associated with respective query sub-plans (0051), processors on a machine (single worker node) may be represented as respective pairs of nodes and arcs connecting the nodes may represent inter-processor communication cost, for a multiprocessor computing resource the query segments can be the maximum tk / Ak which can be used to represent the bottleneck (0136)].

totaling the amount of estimated memory requirement for the specific database query [Bose, for a
multiprocessor computing resource the query segments can be the maximum tk / Ak which can be used to represent the bottleneck (0136)].
Bose does not explicitly disclose estimated memory.

However, Nica teaches this aspect [Nica, characteristics of a subplan are analyzed by examining a hypergraph associated with the subplan (0039), the amount of memory required for an access plan is estimated using a memoization table, for a subplan with N quantifiers, the maximum memory space needed is = 2 N * size (best cost structure) (0048), the optimizer calculates the best access plan for the subplan based on these factors (0049)].

The maximum memory requirement as taught by Nica could have been substituted for the communication cost as taught by Bose to provide a method of generating a maximum memory use for all sub-plans executing at a resource. 

Bose discloses a method of allocating resources according to sub-plans. Nica
teaches determining the amount of memory required for an access plan based ona memoization table which keeps track of memory estimates for algorithms. The memory estimates as described by Nica could have been combined with the resource allocation according to sub-plan to provide a method of ensuring sufficient memory is available to execute a query plan. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have
been motivated to combine the teachings to provide a method of ensuring sufficient memory is available to execute a query plan.
Bose and Nica does not explicitly disclose determining a directed acyclic dependency graph and based on it, determining which subtasks can execute concurrently on a single worker node.

However, Hu teaches this aspect [Hu, using a directed acyclic graph to determine dependency (0027-0028) and with a node processing datasets in parallel [0027—0029)].

As per claim 2, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein the statistics associated with each database table includes the size of the table [Bose, the number of records for a table may be estimated (0063)].

As per claim 3, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein the estimated memory usage for each subtask is determined at least in part based on the type of task and the quantity of data to be processed [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), sub-plan workload density can be calculated as the maximum of the selectivity of the operators (type of task) that comprise a sub-plan, level workload density is the maximum of the sub-plan workload density of the sub-plans that make up the level (0155)].

As per claim 6, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein, the step of determining which subtasks can execute concurrently on a single worker node comprises determining which nodes require a completed input from other nodes before beginning a task [Bose, data flows from the bottom up, the result of one operator can be fed to a subsequent operator, see Fig. 7 (0056)].

6. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. Patent Application Publication 2009/0254916; hereinafter referred to as Bose) in view of Nica et al. (Patent Application Publication 2012/0130988; hereinafter referred to as Nica) in further view of Chaudhuri et al. (Patent Application Publication 2005/0222965; hereinafter referred to as Chaudhuri).

As per claim 4, Bose and Nica in combination teach the method of claim 1 as noted above and further teach wherein the dependency graph may

Neither Bose nor Nica explicitly teach 

However, Chaudhuri teaches 

Bose and Nica in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently. Chaudhuri teaches determining which query plan operators may be pipelined and which operators are blocking operators. The pipelined operator determination as described by Chaudhuri could have been combined
with the resource allocation according to sub-plan as taught by Bose and Nica, to provide a method of allocating memory based on the characteristics of each operator. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of allocating memory based on the characteristics of each operator.

7. Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. Patent Application Publication 2009/0254916; hereinafter referred to as Bose) in view of Nica et al. (Patent Application Publication 2012/0130988; hereinafter referred to as Nica) in further view of Chaudhuri et al. (Patent Application Publication 2005/0222965; hereinafter referred to as Chaudhuri) in further view of F. Amorim (“Complete Showplan Operators’, 2011; hereinafter referred to as Amorim).

As per claim 5, Bose, Nica and Chaudhuri in combination teach the method of claim 4 as noted above and further teach wherein accumulating operators and partially accumulating operators 

None of Bose, Nica nor Chaudhuri teach 

However, Amorim teaches 
Since, operators that are blocking such as sort and hash join required construction of temporary data structures to complete, it is obvious that more memory is expended than other operators which may be pipelined.

Bose, Nica and Chaudhuri in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently based on the characteristics of each operator. Amorim teaches that sort operators consume a large amount of memory to create temporary data structures for processing. The temporary allocation of data structures for sort operators as taught by Chaudhuri could have been combined with the resource allocation according to sub-plan as taught by Bose, Nica and Chaudhuri to provide a method of calculating a higher cost for sort operators than pipelined operators. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of calculating a higher cost for sort operators than pipelined operators.

As per claim 7, Bose discloses a method tor estimating peak memory requirements or a specific database query scheduled to execute on one or more worker nodes, the method comprising: 

determining or obtaining a query execution plan [Bose, a query plan may be received (0030)). 

gathering statistics associated with each database table, the statistics comprising the sine of the table [Bose, the number of records for a table may be estimated (0063)].

breaking the query execution plan into one or more subtasks [Bose, the query plan may be partitioned into sub-plans (0032)].

calculating an estimated memory usage for each subtask using the statistics, wherein the estimated memory usage for each subtask is determined at least in part based on the type of task, and the quantity of data to be processed [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), sub-plan workload density can be calculated as the maximum of the selectivity of the operators (type of task) that comprise a sub-plan, level workload density is the maximum of the sub-plan workload density of the sub-plans that make up the level (0155)].

determining or obtaining a dependency graph of the one or more subtasks, wherein the dependency graph may identify nodes as being pipelining operators, accumulating operators, or partially accumulating operators [Bose, a graph may be constructed to represent query plan segments (0053), the graph may be based on computing resources (0041), resource allocation may be pipelined (0027)].

based at least In part on the dependency graph, determining winch subtasks can. execute concurrently on a single worker node, at least in part by determining which nodes require a completed input from other nodes before beginning a task [Bose, processors on a machine (single worker node) may be represented as respective pairs

of nodes and arcs connecting the nodes may represent inter-processor communication cost, for a multiprocessor computing resource the query segments can be the maximum tk / Ak which can be used to represent the bottleneck (0136), data flows from the bottom up, the result of one operator can be fed to a subsequent operator, see Fig. 7 (0056)]. 

totaling the amount of estimated 

Bose does not explicitly disclose 

However, Nica teaches 
The maximum memory requirement as taught by Nica could have been substituted for the communication cost as taught by Bose to provide a method of generating a maximum memory use for all sub-plans executing at a resource. 

Chaudhuri further teaches 




accumulating operators and partially accumulating operators 
[Chaudhuri, an execution plan may be divided into a set of pipelines comprised of non- blocking operators (pipelining operators) (0008), non-blocking operators include Filter, Index seek, and Table Scan (0051), blocking operators (accumulating operators) include Hash Join and Sort-Merge (0052)].

Amorim further teaches 

Bose discloses a method of allocating resources according to sub-plans. Nica teaches determining the amount of memory required for an access plan based on a memoization table which keeps track of memory estimates for algorithms. The memory estimates as described by Nica could have been combined with the resource allocation according to sub-plan to provide a method of ensuring sufficient memory is available to execute a query plan. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have 
been motivated to combine the teachings to provide a method of ensuring sufficient memory is available to execute a query plan.

Bose and Nica in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently. Chaudhuri teaches determining which query plan operators may be pipelined and which operators are blocking operators. The pipelined operator determination as described by Chaudhuri could have been combined with the resource allocation according to sub-plan as taught by Bose and Nica, to provide a method of allocating memory based on the characteristics of each operator. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of allocating memory based on the characteristics of each operator.

Bose, Nica and Chaudhuri in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently based on the characteristics of each operator. Amorim teaches that sort operators consume a large amount of memory to create temporary data structures for processing. The temporary allocation of data structures for sort operators as taught by Chaudhuri could have been combined with the resource allocation according to sub-plan as taught by Bose, Nica and Chaudhuri to provide a method of calculating a higher cost for sort operators than pipelined operators. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in
their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of calculating a higher cost for sort operators than pipelined operators.
Bose and Nica does not explicitly disclose determining a directed acyclic dependency graph and based on it, determining which subtasks can execute concurrently on a single worker node.

However, Hu teaches this aspect [Hu, using a directed acyclic graph to determine dependency (0027-0028) and with a node processing datasets in parallel [0027—0029)].


As per claim 8, Bose discloses a method for estimating peak memory requirements of a specific database query scheduled to execute on one or more worker nodes, the method comprising: determining or obtaining a query execution plan [Bose, a query plan may be received (0030)]. gathering statistics associated with each database table [Bose, the number of records for a table may be estimated (0063)). breaking the query execution plan into one or more subtasks [Bose, the query plan may be partitioned into sub-plans (0032)]. calculating an estimated memory usage for each subtask using the statistics [Bose, a query plan may include estimates of the data resources required for sub-plans, i.e. number of bytes to be processed (0038), sub-plan workload density can be calculated as the maximum of the selectivity of the operators (type of task) that comprise a sub- plan, level workload density is the maximum of the sub-plan workload density of the sub-plans that make up the level (0155)]. determining or obtaining a dependency graph of the one or more subtasks, the dependency graph 



based at least in part on the dependency graph, determining which subtasks can execute concurrently on a single worker node [Bose, processors on a machine (single worker node) may be represented as respective pairs of nodes and arcs connecting the nodes may represent inter-processor communication cost, for a multiprocessor computing resource the query segments can be the maximum tk / Ak which can be used to represent the bottleneck (0136), data flows from the bottom up, the result of one operator can be fed to a subsequent operator, see Fig. 7 (0056)]. 

totaling the amount of estimated 

Bose does not explicitly disclose: 
accumulating operators and partially accumulating operators are assigned a greater memory cost than pipelining operators.

However, Nica teaches 
The maximum memory requirement as taught by Nica could have been substituted for the communication cost as taught by Bose to provide a method of generating a maximum memory use for all sub-plans executing at a resource. 

Chaudhuri further teaches 

[Chaudhuri, an execution plan may be divided into a set of pipelines comprised of non- blocking operators (pipelining operators) (0008), non-blocking operators include Filter, Index seek, and Table Scan (0051), blocking operators (accumulating operators) include Hash Join and Sort-Merge (0052)].



Amorim further teaches 
Bose and Nica does not explicitly disclose determining a directed acyclic dependency graph and based on it, determining which subtasks can execute concurrently on a single worker node.

However, Hu teaches this aspect [Hu, using a directed acyclic graph to determine dependency (0027-0028) and with a node processing datasets in parallel [0027—0029)].

Bose discloses a method of allocating resources according to sub-plans. Nica teaches determining the amount of memory required for an access plan based on a
memoization table which keeps track of memory estimates for algorithms. The memory estimates as described by Nica could have been combined with the resource allocation according to sub-plan to provide a method of ensuring sufficient memory is available to execute a query plan. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of ensuring sufficient memory is available to execute a query plan.

Bose and Nica in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently. Chaudhuri teaches determining which query plan operators may be pipelined and which operators are blocking operators. The pipelined operator determination as described by Chaudhuri could have been combined with the resource allocation according to sub-plan as taught by Bose and Nica, to provide a method of allocating memory based on the characteristics of each operator. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of allocating memory based on the characteristics of each operator.

Bose, Nica and Chaudhuri in combination teach ensuring sufficient memory exists for running a plurality of tasks concurrently based on the characteristics of each
operator. Amorim teaches that sort operators consume a large amount of memory to create temporary data structures for processing. The temporary allocation of data structures for sort operators as taught by Chaudhuri could have been combined with the resource allocation according to sub-plan as taught by Bose, Nica and Chaudhuri to provide a method of calculating a higher cost for sort operators than pipelined operators. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have been obvious to one or ordinary skill in the art prior to the filing date of the invention. One would have been motivated to combine the teachings to provide a method of calculating a higher cost for sort operators than pipelined operators.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered and a new reference has been brought in to address the amendments and the arguments.  The amendments are addressed in detail above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/4/2022